 Case 1:17-cr-00686-LAK Document 282-44 Filed 02/12/19 Page 1 of 3


     1                    UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
     2

     3
                                         x
     4
         UNITED STATES OF AMERICA
     5
         V.                              :    S2   17 Cr.   686   (LAK)
     6
         James Gatto,
     7   Men  Code, and
         Christian Dawkins,
     8
                   Defendants.
     9
                                         x
10

11

12

13

14
                              Recorded Conversation
15                                 989—493—4317

16

17
                         Date: July 10, 2017
18                       Time: 12:43:19 PM
                         Session Number: 17
19                       Participants: Munish Sood
                                       Men  Code
20                                     Jeff

21

22
                         (U/I)   -   UNINTELlIGIBLE
23                       (PH)    -   PHONETIC SPELLING

24

25

                                                                          GOVERNMENT
                                                                            EXHIBIT
                                                                              57T
                                                                          S2 17 Cr. 686 (T.AK)
Case 1:17-cr-00686-LAK Document 282-44 Filed 02/12/19 Page 2 of 3
                                                                                 2

     1                out,    but yeah.        Go ahead.

     2     OOD:      Well,     let me start,         let me start again.         I

     3               hear you.         Men     is helping the Bowen family

     4               out.      Yeah,    but I guess the father was

     5               expecting money today.

     6    ODE:       So,     yeah.     So let me,     let me kind of give

     7               you guys the back story so you’ll kind of

     8               know what’s going on.             So certainly, man,

     9               you guys are being introduced to,                 you know,

10                   shoe wars and how stuff happens with kids

11                   and getting into particular schools and so

12                   this is kind of one of those instances where

13                   we needed to step up and help one of our

14                   flagship schools in Louisville,              you know,

15                   secure a five—star caliber kid.               So

16                   obviously that helps,            you know,   our

17                  potential business in terms of,               in terms of

18                  Adidas.

19       JEFf:       In terms of an Adidas school,             yeah.

20        ODE:      Right.      And then as an Adidas school.

21       JEfF:      An Adidas school.

22        ODE:      Yes.      Jeff?

23       JEFF:      Go ahead,        sorry,    I was just tuning out for a

24                  second.      Sorry.

25       ODE:       Okay.      So,    so,    yeah.   So,   you know,    we had
Case 1:17-cr-00686-LAK Document 282-44 Filed 02/12/19 Page 3 of 3




                     (End of recording)

13

14

15

16

17

18

19

20

21

22

23

24

25
